Action to foreclose mechanics’ liens. Four years after a judgment had been made and entered, and after it had been affirmed by the Appellate Division [235 App. Div. 494] and modified, and as modified affirmed by the Court of Appeals [261 N. Y. 429], an order was made by the trial court adding a provision at the foot of the judgment, from which order this appeal was taken. Order reversed on the law, with ten dollars costs and disbursements, and respondent’s motion denied, with ten dollars costs. In our opinion, the provision added to the judgment affects the substantial rights of the parties, and the trial court was without power to insert it. We have not considered nor do we pass upon the question of res judicata incidentally raised in the record and on the argument. We leave that question to be determined on the trial in the action now pending between the Progressive Clay Company and the Globe Indemnity Company. Lazansky, P, J., Scudder, Tompkins, Davis and Johnston, JJ., concur.